Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on March 3, 2022.

The application has been amended as follows: 

Claim 4, line 2, after “oxide”, insert “calculated on the basis of sulfur-storing metal oxide”.
Claim 4, line 4, after “basis”, insert “, calculated on the basis of the wear-resistant component”.
Claim 5, line 2, delete “is” and insert “are”.
Claim 7, in the section designated as “4)”, delete all the text after “4)” and prior to “5)” and insert therefor “an active metal component or a precursor thereof, wherein the active metal component is selected from the group consisting of Group VIII metals, 
Claim 7, second to last line, after “(2)”, delete “optionally,”.
Claim 11, line 3, delete “may”.
Claim 16, line 6, delete “additional”.
Claim 16, line 6, insert “other than boron nitride” after “compound”.
Claim 18, line 2, after “oxide,”, insert “(calculated on the basis of the sulfur-storing metal oxide)”.
Claim 18, line 3, after the second occurrence of “basis”, insert “, calculated on the basis of the wear-resistant component”.
Claim 19, line 2, after “oxide,”, insert “(calculated on the basis of the sulfur-storing metal oxide)”.
Claim 19, line 3, after the second occurrence of “basis” insert “, calculated on the basis of the wear-resistant component”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed composition, method for making it and method for the use thereof in desulfurization reactions.  As fairly argued by applicant, there is sufficient difference in the processes of oil desulfurization and gas phase flue gas desulfurization to dissuade the artisan practicing in this field to motivate one to replace the nitrogen compounds of CN’930 with boron nitride.  Additionally, the CN ‘930 material functions . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732